Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The references listed on the IDS filed 10/22/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (US 2021/0325900 A1).




Regarding claim 1, Paul teaches a personal mobility performing platooning (see Paul figs. 1A-1B and [0023]-[0026] regarding a platoon comprising a “pod” “A” that carries a person and lead and follow vehicles “L” and “F” that surround the pod.  See further [0026] where the platoon can comprise at least one personal mobility vehicle such as a bicycle or scooter), comprising: a transceiver; and a controller configured to determine a movement command for a slave of the platooning based on driving information when the personal mobility is configured as a master of the platooning (see Paul [0080] where each vehicle in the platoon comprises a communication system, such as WiFi, for communicating with the other vehicles and [0076] and [0085] regarding the setting of the positions of the vehicles in the platoon using communications between the vehicles), and to adjust a cluster shape of the platooning by controlling the transceiver to transmit the movement command to the slave (see Paul [0076] and [0085]).  


Regarding claim 2, Paul teaches: the personal mobility according to claim 1, wherein, when it is determined that the personal mobility moves in a direction in which the slave of platooning is located based on the driving information, the controller is configured to determine a movement command for the slave to cause the slave to move in a direction opposite to a direction in which the personal mobility is located.  (See Paul [0026]-[0027] where the lead vehicle maintains a constant distance from the pod and [0076] and [0085] where the lead vehicle defines the formation and communicates to the other vehicles in the platoon.)


Regarding claim 3, Paul teaches where, when it is determined that movement of the personal mobility forms a closed curve based on the driving information, the controller is configured to determine a movement command for the slave to cause the slave to move inside the closed curve (see Paul [0028] where the shape of the platoon is maintained when the pod vehicle is turning.  As explained in [0028], “Turning may be determined by observing the degree of turning of the front wheel of the pod vehicle and matching the same angle plus an additional number of degrees. The increased angle of turning for the lead vehicle may enable the pod and lead vehicles to be aligned following the turn. This increased angle of turning combined with the distance keeping may keep the two vehicles aligned during turns.”  In a pod with side vehicles, as shown in Fig. 4, the side vehicles would also move inside the curve).  

Regarding claim 4, The personal mobility according to claim 3, wherein the controller is configured to determine a movement command for the slave to cause the slave to drive in a cluster size corresponding to an area of the closed curve.  (See [0076] where the lead vehicle may define the formations and positions of vehicles within the platoon to achieve different functions, including minimum occupation area.)

Regarding claim 5, Paul teaches: the personal mobility according to claim 1, wherein, when it is determined that the personal mobility moves across a plurality of slaves of the platooning based on the driving information, the controller is configured to determine a movement command for the plurality of slaves to cause the plurality of slaves to move in a direction away from a movement path of the personal mobility.  (See Paul [0026]-[0027] where the lead vehicle maintains a constant distance from the pod and [0076] and [0085] where the lead vehicle defines the formation and communicates to the other vehicles in the platoon.)

Regarding claim 9, Paul teaches the personal mobility according to claim 1, wherein the controller is configured to control to move based on a movement command received from a master of the platooning when the personal mobility is configured as a slave of the platooning. (see Paul [0080] where each vehicle in the platoon comprises a communication system, such as WiFi, for communicating with the other vehicles and [0076] and [0085] regarding the setting of the positions of the vehicles in the platoon using communications between the vehicles).

Regarding claims 10-14 and 18, the claims are directed towards the method performed by the system described in claims 1-5 and 9. The cited portions of Paul used in the rejections of claims 1-5 and 9 teach the same methods. Therefore, claims 10-14 and 18 are rejected using the same rationales used in the rejections of claims 1-5 and 9.

Regarding claim 19, Paul teaches a personal mobility platooning system, comprising: a server for platooning by grouping a plurality of personal mobility (See [0085] for the platoon configuration engine to determine platoon formation); a first personal mobility, among the plurality of personal mobility, configured to perform the platooning based on a control command from the server (See [0030] for the pod vehicle); and a second personal mobility, among the plurality of personal mobility, configured to adjust a cluster shape of the platooning, and wherein the second personal mobility comprises: a transceiver; and a controller configured to determine a movement command for the first personal mobility based on driving information and adjust the cluster shape of the platooning by controlling the transceiver to transmit the movement command to the first personal mobility. (see [0030] for the lead vehicle, [0076] for the lead vehicle defining the formation of the platoon, [0080] and [0085] where the different vehicles communicate wirelessly so the lead vehicle can pass commands to the other vehicles in the platoon.)

Regarding claim 20, Paul teaches the personal mobility platooning system according to claim 19,wherein, when it is determined that the second personal mobility moves in a direction in which the first personal mobility is located based on the driving information, the controller is configured to determine a movement command for the first personal mobility to cause the first personal mobility to move in a direction opposite to a direction in which the second personal mobility is located. (See Paul [0026]-[0027] where the lead vehicle maintains a constant distance from the pod and [0076] and [0085] where the lead vehicle defines the formation and communicates to the other vehicles in the platoon.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 20210325900 A1) in view of Alvarez et al. (US Patent No 10902726).

Regarding claim 7, Paul teaches the personal mobility according to claim 1, further comprising: a sensor configured to detect an external object, (See [0080] where the vehicle may rely on short-range ultrasonic sensors for accurate positioning within the platoon, [0081] for range cameras, [0082] for lidar).

Paul does not teach:

and wherein the controller is configured to determine whether the slave of the platooning normally drives based on output of the sensor.  

However, Alvarez, in the same field of endeavor, does teach wherein the controller is configured to determine whether the slave of the platooning normally drives based on output of the sensor (See Fig 1, col 6 ln 56 to col 7 ln 11, which describes detecting abnormal vehicle behavior through an array of sensors and a rogue vehicle detection circuit).

	It would have been obvious to one of ordinary skill in the art to modify the system in Paul with the rogue vehicle detection of Alvarez because it would improve the safety of the vehicles within the platoon.

Regarding claim 8, modified Paul teaches personal mobility according to claim 7, wherein, when it is determined that the slave of platooning drives abnormally, the controller is configured to control the transceiver to transmit information of the slave driving abnormally to an external server.  (See Alvarez Fig 1, col 6 ln 56 to col 7 ln 11, which describes detecting a rogue vehicle and passing that information to other nearby vehicles for their safety.)

Regarding claims 16-17, the claims are directed towards the method performed by the system described in claims 7-8. The cited portions of modified Paul used in the rejections of claims 7-8 teach the same methods. Therefore, claims 16-17 are rejected using the same rationales used in the rejections of claims 7-8.


Allowable Subject Matter

Claims 6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JACOB KENT BESTEMAN-STREET whose telephone number is (571)272-2501. The examiner can normally be reached M-TH 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB KENT BESTEMAN-STREET/
Examiner, Art Unit 4164


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661